DETAILED ACTION

Election/Restriction

	Restriction to one of the following inventions is required under 35 U.S.C. 121:

I. Claims 1-8, drawn to an injection molding system, classified in B29C 45/1769.
II. Claim 9, drawn to a method for manufacturing a molded object, classified in B29C 45/42.

The inventions are independent or distinct, each from the other because:
	Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the process as claimed can be practiced by another and materially different apparatus or by hand such as cooking baked goods in a mold by placing and moving the molded object from a placement position to the work area by hand.
	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
	During a telephone conversation with Ms. Nomugi Tomoyori, Global IP Counselors, LLP on November 15, 2021 a provisional election was made without traverse to prosecute the invention of Group I, Claims 1-8.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 9 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 6-7 and 8 of copending Application No. 17/023,482 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because said Claims 1, 6-7 and 8 recite only the limitations , which are also recited in conflicting Claims 1, 6 and 7 Application No. 17/023,482.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

As to Claim 1, the ‘482 application recites in addition to the identical limitation of “An injection molding system comprising an injection molding machine configured to inject molten material into a mold to mold a molded object”; “an inspection device including a first placement unit and a second placement unit on which the molded object is placed,….”
	Examiner maintains that these limitations recited by Claim 1 of the reference application 17/023,482  are encompassed by  the limitations of Claims 1 and 6 of the instant application, 17/023,465 which recite broader limitations as to the functioning of the placement units or trays – which are the elements of  “placement units” in the ‘482 application with this application providing more functional details as to the conveyance of these units by a robot which is controlled by a control device configured to control the injection molding machine, the robot and an inspection device, whereby the inspection device is disclosed by dependent Claims 6 of the instant application. 
The preamble of the claim: “An injection molding machine configured to inject a molten material into a mold to mold a molded object…” is identical to the ‘482 application, while “…a tray moving unit configured to move a plurality of trays in a work area including a placement position;”  encompasses the element in claim 1 of the ‘482 application: “…a moving unit configured to change a relative position between the first placement unit and the inspection unit and a relative position between the second placement unit and the inspection unit; a third placement unit on which the molded object after inspection by the inspection device is placed;” where the moving unit  and the placement units are not patentably distinct from the tray moving unit and trays, respectively. Moreover, the “…robot configured to place the molded object on a tray moved to the placement position among the plurality of trays…” is patentably indistinct from the “…robot configured to execute an operation of conveying the molded object from the mold to the first placement unit or the second placement unit…” and encompasses this element of the injection molding system of the ‘482 application. 

	As to Claims 6 and 7, these claims are substantially identical to Claims 7 and 8 in the reference application 17/023,465.

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishimura (JPH09123232A).
Regarding Claim 1, Nishimura discloses an injection molding system (paragraph [0001]) comprising: 
an injection molding machine (paragraph {0001]) configured to inject a molten material into a mold to mold a molded object (paragraph [0001]…plurality of molded products molded by an injection molding machine…); 
a tray moving unit configured to move a plurality of trays in a work area including a placement position (Figs. 1, 3, 5, 8 paragraphs [0007] [0011] [0017] temporary placement pallet – 7 for temporarily placing a molded product – 3; transfer line – 23; plurality of molded products – 3 are gathered and transferred to the transfer pallet – 25) ; and 
a robot configured to place the molded object on a tray moved to the placement position among the plurality of trays (Fig. 5 paragraph [0011] …molded product – 3 is delivered from the molded product take-out robot – 6 to the temporary placement pallet – 7) , wherein 
the tray moving unit moves a tray after placement, which is a tray on which the molded object is placed by the robot, from the placement position to a position different from the placement position in the work area (Figs. 7a – 7d, paragraph [0027]…the two temporary placement pallets – 7 on which the three molded products – 3 are temporarily placed are moved to the molded product assembly robot – 9 side), and moves a tray before the placement, which is a tray on which the molded object is not yet placed by 

Regarding Claim 2, Nishimura discloses all the limitations of Claim 1 and further discloses that the work area includes a discharge position where the molded object is taken out of the work area (Fig, 1 paragraph [0006] …plurality of temporary placement pallets – 7 are sent to the molded product assembly robot – 9 side…molded products – 3 are…taken out from the …temporary placement pallets – 7 …This is sent to the next process …) and the tray moving unit moves the tray after the placement from the placement position to the discharge position, and moves the tray before the placement from the discharge position to the placement position (Fig. 1 paragraph [0007] …Collected in an array and sent to the next process, and the remaining molded product – 3 on the temporary placing pallet – 7 is temporarily held by another collecting hand – 8, and next time it is newly added by the collecting hand – 8 that temporarily holds the molded product – 3).

Regarding Claim 3, Nishimura discloses all the limitations of Claim 2 and further discloses an embodiment whereby the work area includes a first standby position and a second standby position for standing by for the tray, the first standby position is disposed between the discharge position and the second standby position (Fig. 5 paragraphs [0020] [0021] temporary placement pallets – 7 are provided on the temporary placement pallet conveyance line – 29), the placement position is disposed in a direction intersecting a direction from the discharge position toward the second standby position with respect to the first standby position (Fig. 5 paragraph [0022] … gather hand – 8 is in the X-axis direction (front-rear direction in the figure)), and the tray moving unit causes the tray after the placement to stand by at the second standby position, and after moving the tray before the placement from the discharge position to the placement position, moves the tray after the placement from the second standby position to the discharge position (Fig. 5 paragraphs [0022] [0007] molded product – 3 placed on the temporary placement pallet – 7 and transferring it to the transfer pallet – 25 of the transfer line – 23….;…collected in an array and sent to the next process, and the remaining molded product – 3 on the temporary placing 

Regarding Claim 4, Nishimura discloses all the limitations of Claim 2 and further discloses a housing in which the injection molding machine, the robot, and the tray moving unit are disposed (Fig. 1 paragraph [0007] injection molding machine – 2 equipped with a molded product take-out robot – 6….molded products – 3 are taken out from the temporary placement pallet – 7), wherein the tray moving unit includes a discharging mechanism configured to protrude toward an outside of the housing to discharge the tray from the housing (Fig. 5 ...when the transfer to the transfer pallet – 25 is completed, the transfer pallet – 25 is completed…transferred to the next process on the transfer line – 23), and the discharge position is provided in a portion of the discharging mechanism protruding from the housing (paragraph [0070] molded product is discharged… from back side) .

Regarding Claim 5, Nishimura discloses all the limitations of Claim 1 and further discloses at least one of the injection molding machine and the robot is disposed above the tray moving unit in a vertical direction (Fig. 1 paragraph [0007] molded product assembly robot – 9…taken out…and placed on the temporary placing pallet – 7).

Regarding Claim 6, Nishimura discloses all the limitations of Claim1 and further discloses an inspection device configured to inspect the molded object, (Fig. 19 paragraph [0011] inspection means – 16 form the molded product – 3) 
wherein the inspection device is disposed above the tray moving unit in a vertical direction (Fig. 19 paragraph [0053] inspection means – 16 is provided in the moving range of the gathering hand – 8 is shown where 29 – temporary pallet transport line).


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura (JPH09123232A) as applied to Claim 1 above, and further in view of Yoda (US 6,322,343) and Nichols (US 2,523,137).
Regarding Claim 7, Nishimura discloses all the limitations of Claim 1, however, does not disclose any further information about the mold of the injection molding machine or that the robot takes out the molded objection by an ejector pin. 
In the same field of endeavor, Yoda discloses a shaping mold that has a fixed mold and a moving mold moving relatively to the fixed mold (Fig. 6 Col.5, ll. 5-11 bracket – 112 connected to a movable plate – 111 is received so as to move together with the movable plate – 111 in response to the opening and closing of the mold), and an ejector pin protruding from the moving mold toward the fixed mold due to the movement of the moving mold relative to the fixed mold (Fig. 6, servomotor for ejector – 108 …connected to a movable plate – 111…so as to move together with the movable plate – 11), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Nishimura to incorporate the teaching of Yoda 
However, while Yoda discloses a servomotor for an ejector (Figs 2, 3 Col. 4:l. 63 ejector – 108) there is no further mention of an ejector or its description in it nor in the other prior art references.
In the same field of endeavor, Nichols discloses using a plastic molding machine where the molded material is ejected by ejector pins (Fig. 6 6:1-22 …means of an ejection cylinder – 200  containing a piston – 200a…The piston head – 186 engages a plate – 180 causing it to move upward thereby effecting upward movement of ejection pins – 206 attached to plates – 179).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosures of Nishimura and Yoda to incorporate the teaching of Nichols whereby an injection molding system comprising an injection molding machine whereby the mold used in it  includes a fixed mold and a movable mold move with respect to the fixed mold with a robot as a moving means able to eject by an ejection device a molded article, as disclosed by Nishimura and Yoda,  to also provide an ejector pin protruding from a moving mold, as disclosed by Nichols.
One with ordinary skill in the art would clearly consider this feature because ejector (ejection) pins force the molded work from the mold (lower die) to such a position that it can be easily removed by the operator (Col 6:li 20-22). 

2.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura (JPH09123232A) as applied to Claim 1 above, and further in view of Watanabe (US 2019/0358903).
Regarding Claim 8, Nishimura discloses all the limitations of Claim 1, however, does not disclose a nozzle configured to inject molten material into the mold, a flat screw and a barrel having a communication hole and a heating unit whereby the injection molding machine melts the material supplied between the flat screw and the barrel. 

A nozzle configured to inject the molten material into the mold (Fig. 1 paragraph [0033] material guided to the nozzle – 61 is finally discharged from an opening portion – 62 toward the molding table – 81)
a flat screw having an end surface with a groove formed thereon (Fig. 1, 4 paragraphs [0027] flat screw – 40 groove portions – 41);
a barrel having a communication hole facing the groove forming surface (Figs. 2, 4 paragraph [0029] …via a communication hole – 56 provided at the center of the  screw-facing portion – 50…) and communicating with the nozzle (Fig. 2 paragraph [0032] nozzle – 61 is coupled to the communication hole – 56); and 
a heating unit (Fig. 1 paragraph [0029] heating unit – 58  ...is embedded in the screw-facing portion – 50), and 
the injection molding machine melts the material supplied between the flat screw and the barrel by rotation of the flat screw and heating by the heater (Fig. 1, 4 paragraph [0029] material supplied into the groove portions – 41 of the flat screw – 40 which is rotating, while at least a portion thereof is being melted by heating with the heating unit – 58 and rotation of the flat screw- 40…), material supplied to the groove portion is meted to generate the molten material, and then the molten material flows out from the communication  hole  (paragraph [0029] paste-like material flowing into the center portion – 46 is supplied to the discharge unit – 60 as a molding material via a communication hole – 56).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Nishimura to incorporate the disclosure of Watanabe whereby an injection molding system configured to inject a molten material into a mold to mold a molded object, as disclosed by Nishimura, to also consider that this injection molding machine would include a flat screw and a barrel having a communication hole facing the groove forming surface communicating with the nozzle and a heating unit whereby the injection molding machine melts the material supplied between the flat screw and the barrel, as disclosed by Watanabe. 


Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598. The examiner can normally be reached M-F generally 8:30 am - 5:30 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE K. SWIER/Examiner, Art Unit 1748                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712